CalhouN, Judge,
concurring:
While I disagree with the correctness of the decision in this case, I concur in the result merely because a majority of the members of the Court apparently feel that a proper decision of the case is controlled by State ex rel. Smith v. Boles, 150 W. Va. 1, 146 S. E. 2d 585.
Reasons for my disagreement were set forth in part in my dissenting opinion in the Smith case. In this concurring opinion I am undertaking, respectfully, to amplify the reasons for my disagreement with the majority, in the light of the opinion in the present case and in the light of concurring opinions of Judges Haymond and Browning, respectively, which followed my dissent in the Smith case.
Without referring further to various questions of a purely procedural nature which were raised in my dissenting opinion and in Judge Browning’s concurring opinion in the Smith case, I would like to discuss some questions relating to jurisdiction and presumptions of regularity of court proceedings which were discussed in all of the four opinions in the Smith case. I would not want anybody to believe that these views are expressed dogmatically or with complete assurance that they are correct and sound to the extent of an unwillingness on my part to reexamine and test their correctness with the aid of all other members of the Court. It is obvious, however, that we are experiencing some difficulties in this area and that in good faith we have differing views. It seems apparent that prior decisions of the Court in this area are not entirely clear and perhaps even lacking in consistency.
The vast majority of the habeas corpus cases in this Court in recent years have involved federal constitutional questions because of the fact that decisions of the Supreme *461Court of the United States have made provisions of the federal Bill of Rights applicable to criminal proceedings in state courts by reason of the due process clause of the Fourteenth Amendment.
The Supreme Court of the United States is the final arbiter in relation to questions of federal constitutional law. The result is that this Court, in relation to so many of these habeas corpus cases, is not a court of last resort. Decisions of this Court in cases of this character are subject to reexamination by proper proceedings in federal courts. This right of reexamination, as I understand, is exercised by the federal district courts, as well as by federal appellate courts; and decisions of this Court may be reexamined in relation to its determination and application of legal principles, its findings of fact and perhaps also in relation to matters involving exercise of judicial discretion. Miller v. Boles (N. D. W. Va., 1965), 248 F. Supp. 49. Our task and our obligation in cases of this character, therefore, is to endeavor to interpret and apply pertinent federal court decisions, particularly decisions of the Supreme Court of the United States.
In my dissenting opinion in the Smith case, I undertook to state my view that the “duly cautioned” provision of Code, 1931, 61-11-19, as amended, the recidivist statute, is not jurisdictional in character but - a failure of a trial court to observe that requirement of the statute may constitute a denial of due process of law so as to render the proceeding void, just as a violation of the constitutional right to assistance of counsel in a criminal proceeding is held to constitute a denial of a fundamental right and to cause the proceeding to be void, not for lack of jurisdiction, but because it amounts to a denial of due process of law. I believe that my further examination of federal court decisions demonstrates unmistakably that a failure of a trial court to observe the “duly cautioned” provision of the statute constitutes a denial of due process so as to nullify the proceedings under the recidivist statute. This is true whether the matter be regarded as jurisdictional or not. This being so, I believe the authorities to which I shall refer *462subsequently herein demonstrate that a proper decision of cases such as this and the Smith case do not require a consideration of jurisdiction or of principles pertaining to presumption of jurisdiction.
In Gideon v. Wainwright, 372 U. S. 335, 9 L. Ed. 2d 799, 83 S. Ct. 792, 93 A. L. R. 2d 733, it was held that denial of the constitutional right to assistance of counsel constituted a denial of due process so as to render the conviction void. In Chewing v. Cunningham, 368 U. S. 443, 82 S. Ct. 498, 7 L. Ed. 2d 442, the Court held that, in a proceeding under the recidivist statutes of Virginia which are similar to our own, “a trial on a charge of being a habitual criminal is such a serious one (Chandler v. Fretag, 348 U. S. 3), the issues presented under Virginia’s statute so complex, and the potential prejudice resulting from the absence of counsel so great that the rule we have followed concerning the appointment of counsel in other types of criminal trials is equally applicable here.’’ (Italics supplied.) To the same effect, see Yeager v. The Director of the Department of Welfare and Institutions, 319 F. 2d 771 (4th Cir., 1963).
In Oyler v. Boles and Crabtree v. Boles, 82 S. Ct. 501, 368 U. S. 448, 7 E. Ed. 2d 446, involving proceedings under the recidivist statutes of West Virginia, the Court, after referring to its prior decisions upholding the right to assistance of counsel in such proceedings, stated: “Although these cases were specifically concerned with the right to assistance of counsel, it would have been an idle accomplishment to say that due process requires counsel but not the right to reasonable notice and opportunity to be heard.” The Court held that the due process clause required such advance notice, notwithstanding the fact that this Court previously had held that such notice was not required by the recidivist statutes of this state. State v. Blankenship, 137 W. Va. 1, pt. 8 syl., 69 S. E. 2d 398. It appears to be clear from the decisions of the Supreme Court of the United States previously cited herein that requirements of due process of law apply to proceedings under our recidivist statutes just as fully as in criminal trials.
*463In Carnley v. Cochran, 369 U. S. 506, 82 S. Ct. 884, 8 L. Ed. 2d 70, in reference to waiver of the right to assistance of counsel, the Court stated: “Presuming waiver from a silent record is impermissible. The record must show, or there must be an allegation and evidence which show, that an accused was offered counsel but intelligently and understandingly rejected the offer. Anything less is not waiver.” In arriving at its holding, the Court quoted the following from Johnson v. Zerbst, 304 U. S. 458, 464-465: “It has been pointed out that ‘courts indulge every reasonable presumption against waiver’ of fundamental constitutional rights and that we ‘do not presume acquiescence in the loss of fundamental rights’ ”. Thereafter this Court promptly held that,;upon a silent record, there could be no presumption of the waiver of the right to assistance of counsel. State ex rel. Powers v. Boles, 149 W. Va. 6, 138 S. E. 2d 159. The same holding was repeated in State ex rel. May v. Boles, 149 W. Va. 155, 139 S. E. 2d 177, and, in the second point of the syllabus, the Court stated: “Courts indulge every reasonable presumption against waiver of a fundamental constitutional right and will not presume acquiescence in the loss of such fundamental right.” The identical language has been used as syllabus points in subsequent cases. State ex rel. Stumbo v. Boles, 149 W. Va. 174, pt. 2 syl., 139 S. E. 2d 259; State ex rel. Browning v. Boles, 149 W. Va. 181, pt. 2 syl., 139 S. E. 2d 263; State ex rel. Calloway v. Boles, 149 W. Va. 264, pt. 2 syl., 140 S. E. 2d 624. It seems to be established, therefore, by the decisions of the Supreme Court of the United States and recognized by this Court that, upon a silent record, courts indulge “every reasonable presumption against” waiver of a fundamental right, whether it be the right to assistance of counsel or some other fundamental right.
Mounts v. Boles, 326 F. 2d 186 (4th Cir., 1963), involved a case in which this Court had held that certain brief remarks of the trial court were sufficient to satisfy the “duly cautioned” requirement. State ex rel. Mounts v. Boles, 147 W. Va. 152, pt. 4 syl., 126 S. E. 2d 393. The United States Circuit Court of Appeals (326 F. 2d at 188) stated: “We are, of course, bound by the West Virginia Court’s inter*464pretation of the statute, but we must hold that notwithstanding the fact that the procedure below complied with the provisions of the statute it did not comply with the requirements of due process under the Fourteenth Amendment.” In nullifying the proceedings had in the trial court under the recidivist statute, the Court amplified the requirements of the “duly cautioned” provision, in the light of the Fourteenth Amendment, as follows: “To satisfy the minimum requirements of fundamental fairness under the circumstances the prisoner should have been told of his right to admit, or to deny, or to remain silent and have the issue of his identity submitted to a jury. Furthermore, he should have been told that the consequence of his admissions would be a mandatory life sentence.” In Crabtree v. Boles, 339 F. 2d 22 (4th Cir., 1964), the Court again recognized that failure to comply with the “duly cautioned” provision of the West Virginia statute constitutes a denial of due process of law.
Spry v. Boles, 299 F. 2d 332 (4th Cir., 1962), involved the “duly cautioned” provision of the West Virginia recidivist statute. The Court stated at page 334: “The act in question requires that the prisoner be ‘duly cautioned.’ We are satisfied that this requirement is mandatory and that if the petitioner was not duly cautioned prior to his admission of his identity and prior to the imposition of life sentence then the failure to do so denied the prisoner ‘due process of law’ and consequently the sentence imposed under the statute was void.” The Court pointed out (page 334) that the trial court’s order “is silent as to whether or not the Court duly cautioned” the prisoner. Nevertheless, the Court considered depositions, including the deposition of the judge of the Circuit Court of Logan County in which the sentence was imposed. In his deposition, the trial judge stated that he had no distinct recollection of the procedure but that it was his habit or custom properly to caution the prisoners in all such cases. The Court held that this evidence was insufficient to support the previous finding of the federal district court that the prisoner had been duly cautioned. The Court made the following additional statement: “In the . interval between that decision and the *465filing of the present petition, the state authorities have taken no steps to rectify the silence of the order of conviction on due cautioning.”
In Kershner v. Boles (N. D. W. Va., 1963), 212 F. Supp. 9, involving a proceeding under the recidivist statutes of this state, the order of the trial court was silent in relation to compliance with the “duly cautioned” requirement of the statute, but the Court nevertheless considered the testimony of the prisoner to the effect that he had not been duly cautioned, noted there was no testimony to the contrary, and would have discharged the prisoner except for the fact that he had not served the maximum of the valid sentence for the principal offense.
In further recognition of the general rule that a denial of due process of law will nullify trial court proceedings in criminal cases, the Supreme Court of the United States and this Court have held that a conviction will be regarded as void and a nullity if the prisoner has been denied a transcript of the proceedings of his trial. State ex rel. Banach v. Boles, 147 W. Va. 850, 131 S. E. 2d 722. This Court has also held that a denial of a request of a prisoner for a transcript of his jury trial upon an information pursuant to the recidivist statutes of this state constitutes a denial of due process of law and causes such proceedings to be void. State ex rel. Legg v. Boles, 148 W. Va. 354, 135 S. E. 2d 257.
So far as I know, this Court, since its decision in the Mounts case, has not undertaken to spell out in detail how and to what extent a trial court, in a proceeding under the recidivist statutes, must caution the prisoner. In the present case the Court has held that an allegation in a habeas corpus petition that the prisoner was not duly cautioned is a mere legal conclusion. This question was not raised by the respondent but rather by the Court ex mero motu. This, I believe represents a departure from numerous prior decisions of the Court. The statute itself merely uses the words “duly cautioned”. What allegations will hereafter suffice the Court has not said. It may be reasonably assumed, I believe, that the trial court in such a situation, in order to comply with the requirements of due process *466of law, must advise the prisoner of his right to admit or to deny that he is the same person as the one described in the information, or to remain silent; that the prisoner must be advised of the consequences of admitting that he is the same person; that the prisoner must be advised of his right to a jury trial of the issue of his identity; that he must be advised of his constitutional right to assistance of counsel; and that, if he desires counsel but is financially unable to employ an attorney, the court must advise him of the right and duty of the court to appoint counsel to represent him without charge in the proceeding.
Since the Supreme Court of the United States has held that the right to assistance of counsel applies to proceedings under the recidivist statutes to the same extent as in criminal trials; that the waiver of counsel cannot be presumed from a silent record; and that failure to comply with the “duly cautioned” provision constitutes a denial of due process of law, so as to nullify the proceedings under the recidivist statutes, I am unable to understand why we apply one set of principles in the “assistance of counsel” cases and another set of principles in the “duly cautioned” cases. Both types of cases involve the constitutional right to assistance of counsel and to due process of law pursuant to the Fourteenth Amendment. Implicit in the “duly cautioned” requirement, I believe, is a duty on the part of the trial court to advise the prisoner of his right to assistance of counsel. That the court did so cannot be presumed from a silent record. In the light of the decisions of the Supreme Court of the United States, which we are obliged to follow, I do not believe that we are warranted in holding that, upon a silent record, we must presume that the requirements of due process of law were fully complied with in the trial courts in the “duly cautioned” cases, but not in the cases involving the denial of due process of law based solely on a denial of the constitutional right to assistance of counsel. Fundamental or constitutional rights are involved in both types of cases.
When the trial court record is silent, I do not believe we are warranted in presuming, in a proceeding under the *467recidivist statutes, that the prisoner waived his constitutional right to assistance of counsel or that the trial court in other respects complied with the due process of law requirements which are essential to a valid sentence under the recidivist statutes.
Inasmuch as a failure to comply with the “duly cautioned” requirement constitutes a denial of due process of law, nullifying and rendering void the proceedings under the recidivist statutes, it is immaterial and unnecessary for us to decide whether the statutory requirement is jurisdictional: My view would not require an overruling of decisions of this Court that the matter is jurisdictional. Since denial of due process of law renders the proceedings void, irrespective of the presence or absence of jurisdiction, we are not, in my view, concerned with the question whether it must be presumed that jurisdictional prerequisites were satisfied in the trial court; nor are we concerned with questions relating to the way in which lack of jurisdiction may or may not be proved.
Denial .of due process will render the proceedings void. This Court has held, in countless cases, that a void judgment, being a nullity, may be assailed collaterally in a habeas corpus proceeding. Innate in the “duly cautioned” requirement, I believe, is a duty of the trial court to advise the prisoner of his right to assistance of counsel. When the trial court record is silent on the subject, I do not believe we may presume that the trial court, in a proceeding under the recidivist statutes, complied with the requirements of due process of law, especially with the requirement ¡that the trial court duly caution the prisoner in relation to his right to assistance of counsel.
The relator in this case is not trying to contradict a court record or to establish that the trial court acted without jurisdiction. He is merely trying to prove that he was denied due process of law, rendering the proceedings void, and he. should be permitted to prove his case in the same maimer as if this were a “right to counsel” case.